United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2847
                                   ___________

Jimmy Dale Nicholas,                    *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas
Jo Anne B. Barnhart,                    *
Commissioner,                           *    [UNPUBLISHED]
Social Security Administration,         *
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: July 22, 2002

                              Filed: July 29, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

      Jimmy Dale Nicholas appeals from the final judgment entered in the District
Court1 for the Eastern District of Arkansas, affirming the Commissioner’s decision
to deny his applications for disability insurance benefits and supplemental security


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
income. For reversal, Nicholas argues that the administrative law judge (ALJ) did not
consider his mental impairment and should have ordered a consultative psychological
examination, and that the ALJ did not propound an accurate hypothetical question to
the vocational expert. For the reasons discussed below, we affirm the judgment of
the district court.

       We find substantial evidence supports the ALJ’s findings. See Cunningham
v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000) (standard of review). First, the ALJ
followed the proper procedure in evaluating Nicholas’s mental impairment by
concluding that Nicholas suffered from a recurrent depressive disorder which was
improving and stabilized by medication, and by completing a psychiatric review
technique form. See 20 C.F.R. § 404.1520a (2001) (procedure ALJ must follow in
evaluating claimant’s mental impairments). The ALJ had no obligation to order a
consultative examination because he had sufficient evidence from a treating physician
and counselors to make a determination that Nicholas’s depression was not disabling.
See Haley v. Massanari, 258 F.3d 742, 749-50 (8th Cir. 2001) (ALJ may issue
decision without obtaining added medical evidence if existing evidence provides
sufficient basis for ALJ’s decision). Second, the ALJ’s first hypothetical adequately
reflected the degree of functional limitations assessed by mental health professionals
Drs. Gale and Donahue.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-